Citation Nr: 1102257	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151.  

2.  Entitlement to DIC based on service connection for the cause 
of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to December 
1970.  The Veteran passed away in July 2005.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Certificate of Death shows the Veteran's immediate cause of 
death as upper gastrointestinal bleed due to esophageal cancer.  

38 U.S.C.A. § 1151

An appellant may be awarded VA compensation for death caused by 
VA medical care in the same manner as if death were service-
connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  A 
disability is considered a qualifying disability if it was not 
the result of the Veteran's willful misconduct, and if it was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
VA and the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination; or, an event 
not reasonably foreseeable.  Id.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's death.  Merely showing that a veteran received 
care, treatment, or examination and that he/she died does not 
establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  

The proximate cause of death is the action or event that directly 
caused the death, as distinguished from a remote contributing 
cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or similar 
instance of fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination proximately caused 
a veteran's death, it must be shown the hospital care, medical or 
surgical treatment, or examination caused the death; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination with 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's death was an event not 
reasonably foreseeable is in each claim to be determined based on 
what a reasonable health care provider should have foreseen.  The 
event need not be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32.  
38 C.F.R. § 3.361(d)(2).  

The appellant argues that the Veteran's death was not foreseeable 
and was the result of VA fault and/or negligence.  She argued 
that he was not receiving proper nutrition due to problems with 
his PEG tube and the food provided by the VA.  She also argues 
that the radiation machine was malfunctioning and/or that the 
Veteran received too much radiation and that they were not aware 
of the risks of same.  The appellant stated that while the 
Veteran signed some papers to be treated with radiation, he did 
not sign papers to have good cells radiated or to get an overdose 
of radiation because the doctors were too busy to change the 
amount needed.  The appellant stated that VA told her the Veteran 
died because a vein in his neck broke due to too much radiation.  

Statements from the appellant and J.C. indicate the Veteran was 
only advised that radiation could cause a sunburn type reaction 
and there was no indication that it could be fatal.  

An August 2005 VA telephone contact report indicates the 
appellant called and discussed her concern that the Veteran 
received too much radiation therapy.  Neither she nor her husband 
was aware that there was a possibility that he could have a 
massive bleed as a complication from the cancer and the radiation 
therapy.  They discussed the need for better communication.  

In response to a request for documents authorizing treatment, the 
RO received a Standard Form 522 dated in April 2005 authorizing 
an esophagectomy.  Medical evidence shows the tumor was 
determined to be unretractable and he was referred to oncology.  
Radiation consult dated May 13, 2005 indicates that the Veteran 
was a good candidate for chemoradiation.  The physician indicated 
that the logistics and side effects were reviewed with the 
Veteran and he signed a consent form.  Education record dated 
later that same day indicates the Veteran was oriented to the 
radiation therapy plan and possible side effects of therapy to 
the esophagus.  Teaching methods included verbal and printed 
material.  On review, the radiation consent form and any 
associated printed material are not contained in the claims file.  
Given the appellant's contentions, these records should be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2010).  


The claims file contains a September 2006 deferred rating 
indicating that the file would be sent to the VA medical center 
for an opinion on the section 1151 claim.  On review, there is no 
indication that a medical opinion was obtained.  Considering the 
appellant's contentions, as well as the medical evidence of 
record, the Board finds an opinion warranted.  38 C.F.R. 
§ 3.159(c)(4).  

Finally, the appellant is invited to submit any medical evidence 
to support her theory of entitlement.  

Service connection for the cause of the Veteran's death

On the original application for DIC benefits (VA Form 21-534), 
the appellant indicated that she was claiming service connection 
for the cause of the Veteran's death.  She referenced the § 1151 
claim and also alleged service in Vietnam.  Throughout the 
appeal, she has attempted to show in-country service.  

In the December 2006 rating decision, the issue was phrased as 
entitlement to DIC under 38 U.S.C.A. § 1151.  On review, however, 
the decision also considered entitlement to service connection 
for the cause of the Veteran's death.  In February 2007, the 
appellant submitted a statement indicating that she would like to 
appeal the DIC claim that was denied.  

The May 2007 statement of the case addressed only entitlement to 
DIC under 38 U.S.C.A. § 1151.  Regulations pertaining to service 
connection for the cause of death were not discussed.  See 
38 C.F.R. § 19.29(b) (2010) (a statement of the case must contain 
a summary of the applicable law and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.)  Thus, the claim must also be remanded 
to allow the RO to provide the appellant a statement of the case 
on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Pittsburgh 
VA Medical Center and request the original 
clinical records pertaining to the Veteran's 
treatment for esophageal cancer.  This 
should include the VA Standard Form 522 
or other documentation dated in 
approximately May 2005 showing informed 
consent for chemoradiation.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile. The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  The RO/AMC should arrange for a review of 
the entire claims file by an appropriate 
medical specialist at a VA facility other 
than Pittsburgh.  A copy of this remand must 
also be available for review.  The examiner 
is requested to determine whether it is at 
least as likely as not that the Veteran's 
July 2005 death from an upper 
gastrointestinal bleed was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment or similar instance 
of fault on the part of VA in rendering 
treatment to the Veteran in connection with 
his esophageal cancer; or was an event not 
reasonably foreseeable.  

In addressing this question, the examiner 
should opine whether the VA hospital care or 
medical treatment caused the Veteran's death 
and VA failed to exercise the degree of care 
that would be expected of a reasonable health 
care provider; or VA furnished the hospital 
care or medical treatment without the 
Veteran's informed consent.  In determining 
events not reasonably foreseeable, the 
examiner should discuss whether or not the 
Veteran's death in July 2005 due to an upper 
gastrointestinal bleed was considered by a 
reasonable healthcare provider to be an 
ordinary risk of the treatment rendered by 
VA.  

The examiner is requested to provide a 
complete rationale for any opinion offered.  
In preparing their opinion, the examining 
physician must note the following: 

? "It is due to" means 100 percent 

